                         IN THE UNITED STATES DISTRICT COURT
                          FOR THE WESTERN DISTRICT OF TEXAS
                                 SAN ANTONIO DIVISION


LINDA CREGO,                                      §
                                                  §
                   Plaintiff,                     §                 SA-20-CV-00125-XR
                                                  §
vs.                                               §
                                                  §
TACO CABANA, INC.,                                §
                                                  §
                   Defendant.                     §

                                             ORDER

       Before the Court in the above-styled cause of action are Plaintiff’s pro se Application to

Proceed in District Court without Prepaying Fees or Costs and proposed civil complaint, filed

February 3, 2020 [#1]. The motion was automatically referred to the undersigned upon filing,

and the undersigned has authority to enter this order pursuant to 28 U.S.C. § 636(b)(1)(A). By

her motion, Plaintiff seeks leave to proceed in forma pauperis (“IFP”) based on her inability to

afford court fees and costs. Having considered the motion and documentation provided by

Plaintiff, the Court will grant the motion to proceed IFP.

       All parties instituting any civil action, suit, or proceeding in a district court of the United

States, except an application for a writ of habeas corpus, must pay a filing fee of $350, as well as

an administrative fee.1 See 28 U.S.C. § 1914(a). Plaintiff’s motion to proceed IFP includes her

income and asset information, which indicates that Plaintiff is unemployed but receives monthly

income in the amount of $345 in the form of child support payments. Plaintiff has no savings or

assets, cares for two dependents, and carries debt in the amount of $65,000. The information


       1
         The administrative fee, which is currently $50, is waived for plaintiffs who are granted
IFP status. See District Court Miscellaneous Fee Schedule, available at
http://www.uscourts.gov/services-forms/fees/district-court-miscellaneous-fee-schedule.
demonstrates that Plaintiff does not have sufficient monthly resources available to pay the filing

fee, and the Court will grant the motion to proceed IFP.

       Pursuant to the Court’s October 8, 2019 Standing Order, the undersigned reviewed

Plaintiff’s Complaint for frivolousness. Plaintiff has sued her former employer, Taco Cabana,

Inc., and alleges Taco Cabana failed to reasonably accommodate her disability and that it

wrongfully terminated her because of her disability. As these are claims that are actionable

under state and federal law, Plaintiff’s complaint involves at least one non-frivolous claim and

Taco Cabana should be served with this lawsuit.

       IT IS THEREFORE ORDERED that Plaintiff’s pro se Application to Proceed in

District Court without Prepaying Fees or Costs [#1] is GRANTED.

       IT IS FURTHER ORDERED that Plaintiff’s Complaint [#1-1] shall be filed by the

Clerk without prepayment of fees, costs or the giving of security therefore, and the Clerk shall,

until further Order of this Court, waive the collection of any other fees or costs from Plaintiff.

       IT IS FURTHER ORDERED that, if not already accomplished, within ten (10) days of

the date of this Order, Plaintiff shall submit to the Clerk’s Office a fully completed United States

Marshal Service Form 285, including fully complete addresses, for each Defendant required to

be served and the United States Marshal’s Service shall serve each Defendant with a copy of the

Complaint and a copy of this order by certified mail, return receipt requested.

       SIGNED this 6th day of February, 2020.




                                               ELIZABETH S. ("BETSY") CHESTNEY
                                               UNITED STATES MAGISTRATE JUDGE
